COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Great Value Storage, LLC and World Class Capital Group. LLC, and
                          Natin Paul v. Princeton Capital Corporation

Appellate case number:    01-21-00284-CV

Trial court case number: 2019-18855

Trial court:              165th District Court of Harris County

       Appellants have filed a motion to set a briefing schedule for briefs in the appeal from the
order appointing a receiver. Appellee opposes this motion.
       The Court grants the motion and orders briefing concerning the receivership order as
follows:
       Appellants’ brief shall be filed within 20 days of the date of this order.
       Appellee’s brief shall be filed within 20 days of the date of filing of appellants’ brief.
       Appellants’ reply brief, if any, shall be filed within 14 days of the date of filing of
appellee’s brief.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly___
                    Acting individually      Acting for the Court


Date: __March 10, 2022_____